DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 1/5/2021 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2021.


Claim Objections
Claim 4 objected to because of the following informalities:  
Claim 4 recites the limitation "one or more hinge pins" in line 2.  However, prior to this, the claim introduces “a hinge pin” which is singular. Either the singular a hinge pine should be changed to “one or more hinge pins” or the plural “one or more hinge pins” should be changed to “the hinge pin”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of “to latch to the lip to .” is unclear because it appears that some text is missing. Either the final ‘to’ should be removed, or additional text should be added. For the purposes of further examination, the examiner has understood the phrase to mean “to latch to the lip.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 10-12, 15, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Overpack (US 1159078 A) in view of Lazaroff (US 20080110352 A1).
Regarding claim 1, Overpack teaches (Page 1, lines 76-80; Fig. 1) a cooking utensil comprising a foraminous body composed of hingedly connected sections. Overpack further teaches (Page 2, lines 32-34) that the body may be freely rotated. Therefore, the utensil could optionally be placed in a configuration in which one hingedly connected section is above the other, resulting in an upper portion and a lower portion. Overpack further teaches that the body is hollow (claim 2) and formed from sheet metal with perforations (Page 1, lines 89-92). As a result, each section of the body has an outer and inner surface with a plurality of openings between the outer and inner surface that render the outer surface in communication with the internal volume. 

Overpack is further silent on the apparatus having an upper fastener element and a lower fastening element disposed on the lower portion, the lower fastening element configured to engage the upper fastener element on the upper portion to removably secure the upper portion to the lower portion to form a combined internal volume.
Lazaroff teaches (Paragraphs 0009-0011) an enclosable crisper baker assembly where a first baking sheet is releasably secured to a second baking sheet creating an internal volume between the two baking sheets. Lazaroff further teaches (Paragraph 0018) a locking and attachment mechanism including the interplay between attachment clips connected to the lower baking sheet and a plurality of apertures of the upper baking sheet designed to adequately receive the attachment clips. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Overpack to incorporate the teaching of Lazaroff. An enclosable assembly allows for the rotation or flipping of food products without special utensils (Lazaroff, Paragraph 0008).
	Regarding claim 2, Overpack teaches (Claim 2; Fig. 3) closing the ends of the body, wherein a channeled member on one section receives the edge of the other section. This renders the sections in an adjacent configuration with a combined internal volume.
	Overpack is silent on the engagement of the fastener element and the fastening element being configured to cause the upper portion to transition from an open position to a closed position.
	Lazaroff teaches (Paragraph 0018) that the user places the upper baking sheet on top of the lower baking sheet, so that the attachment clips of the lower baking sheet are received by the apertures of the upper baking sheet. The user can then apply a slideable force to the upper baking sheet, thereby causing the attachment clips to grasp onto the top of the upper baking sheet.

	Regarding claim 3, Overpack teaches (Page 1, lines 76-86; Fig. 1) the sections are hingedly connected, where a longitudinal edge of each section has portions slit and bent at intervals to form pintle lugs (couplings). As shown in Figure 1, the couplings are on the outside of the body, away from the internal volume. By nature of being hingedly connected, the couplings allow the sections to transition from an open to a closed position where the inner surfaces of each section are adjacent in the closed position. 
	Regarding claim 4, Overpack teaches (Page 1, lines 83-89; Fig. 1) a wire pintle that is passed through the lugs to hingedly connect the sections.
	Regarding claim 5, Overpack teaches (Page 1, lines 104-112; Page 2, lines 1-7; Fig. 3, 4) that the edge of one section of the body is received by a channel on the other section when the channel is in the closed position. 
	Regarding claim 7, Overpack teaches (Page 2, lines 17-41; Fig. 1) a support for the cooking utensil. As shown in Figure 1, the support raises the body into the air, which would also excess cooking liquid to drain from the internal volume. 
	Regarding claim 10, Overpack teaches (Page 1, lines 67-69; Fig. 1) the body is preferably cylindrical. 
	Regarding claim 11, Overpack teaches a cylindrical shape rather than a cuboid shape for the combined internal volume. However, it would have been obvious to one of ordinary skill in the art that the shape could be changed from cylindrical to cuboid without affecting the functionality of the apparatus (See MPEP 2144.04 IV. B). 

	Lazaroff teaches (Paragraph 0018) the locking and attachment mechanism can include the interplay between attachment clips connected to the lower baking sheet and a plurality of apertures of the upper baking sheet designed to adequately receive the attachment clips.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the teaching of Lazaroff. The use of the clip and lip mechanism means that the user only needs to apply a slideable force to attach and detach the separate pieces of the food container (Lazaroff, Paragraph 0018). 
	Regarding claim 15, Overpack teaches (Page 1, lines 76-80; Fig. 1) a cooking utensil comprising a foraminous body composed of hingedly connected sections. Overpack further teaches (Page 2, lines 32-34) that the body may be freely rotated. Therefore, the utensil could optionally be placed in a configuration in which one hingedly connected section is above the other, resulting in an upper portion and a lower portion. Overpack further teaches that the body is hollow (claim 2) and formed from sheet metal with perforations (Page 1, lines 89-92). As a result, each section of the body has an outer and inner surface with a plurality of openings between the outer and inner surface that render the outer surface in communication with the internal volume. 
Overpack is silent on the apparatus being submerged in a cooking liquid. However, one of ordinary skill in the art would recognize that the metal, foraminous body would make the cooking utensil capable of being submerged in a cooking liquid.
Overpack is further silent on the apparatus having an upper fastening element and a lower fastener element configured to engage the complementary fastening element on the upper portion to removably secure the upper portion to the lower portion.

Lazaroff does not teach that the clips are connected to the upper baking sheet and are received by apertures on the lower baking sheet. However, it would have been obvious to one of ordinary skill in the art to rearrange the clips and apertures. Such a change would have no effect on the functionality of the device (See MPEP 2144.04 VI. C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Overpack to incorporate the teaching of Lazaroff. An enclosable assembly allows for the rotation or flipping of food products without special utensils (Lazaroff, Paragraph 0008).
 	Regarding claim 16, Overpack teaches (Claim 2; Fig. 3) closing the ends of the body, wherein a channeled member on one section receives the edge of the other section. This renders the sections in an adjacent configuration with a combined internal volume.
	Overpack is silent on the engagement of the fastener element and the fastening element being configured to cause the upper portion to transition from an open position to a closed position.
	Lazaroff teaches (Paragraph 0018) that the user places the upper baking sheet on top of the lower baking sheet, so that the attachment clips of the lower baking sheet are received by the apertures of the upper baking sheet. The user can then apply a slideable force to the upper baking sheet, thereby causing the attachment clips to grasp onto the top of the upper baking sheet.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the teaching of Lazaroff. The locking mechanism allows for rotation of .
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overpack (US 1159078 A) in view of Lazaroff (US 20080110352 A1) and further in view of Krem (Lunch ‘n’ Learn: Seitan) and Jane (Seitan Part I: Making it).
Overpack as modified above is silent on the one or more food products being seitan and the apparatus floating in the cooking liquid only when the seitan is fully cooked.
Krem teaches (Paragraph Heading: Simmer) boiling seitan wrapped in aluminum foil (a container).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the teaching of Krem. Using a container submerged in a cooking liquid allows a user to keep the shape of the seitan if they want (Krem, Paragraph Heading: Simmer).
Jane teaches (paragraph 8) a process for cooking seitan involving cooking the seitan until it floats in a cooking liquid. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the teaching of Jane. Have the apparatus float when the seitan is fully cooked would have been obvious because seitan is known to expand and float to the surface of a cooking liquid when it is done being cooked (Jane, Paragraph Heading: To cook).
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overpack (US 1159078 A) in view of Lazaroff (US 20080110352 A1) and further in view of Demirakos (US 9220371 B1).
Regarding claim 8, Overpack as modified above is silent on a divider inserted across a cross-section of the lower internal volume and extending upward toward the upper internal volume, wherein the divider is configured to separate the combined internal volume into different sections.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the teaching of Demirakos. The divider allows for cooking a plurality of food items simultaneously (Demirakos, Col. 1, lines 14-16).
Regarding claim 9, Overpack as modified above is silent on the divider being removable and replaceable in a plurality of positions.
Demirakos teaches (Col. 5, lines 30-40) the divider is removable and can create multiple departments, which necessitates it being placed in a plurality of positions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the teaching of Demirakos. Removable dividers that can be placed in a plurality of positions allow for the user to create as many compartments as needed (Demirakos, Col. 1, line 14).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overpack (US 1159078 A) in view of Lazaroff (US 20080110352 A1) and further in view of Matos (US 20140060340 A1).
Overpack as modified above is silent on the apparatus further comprising a hook coupled to one or both of the upper outer surface or the lower outer surface.
Matos teaches (Paragraph 0064, Fig. 2) a fry basket with a hood attached to the front end.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the teaching of Matos. A hook can be used to secure a food containing .
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overpack (US 1159078 A) in view of Lazaroff (US 20080110352 A1) and further in view of Roberts (US 5359924 A).
Overpack as modified above is silent on coating the upper inner surface and the lower inner surface are in a nonstick material.
Roberts teaches (Col. 2, lines 10-18, 49-51) a cooking appliance comprised of cylinders coated with a non-stick material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the teaching of Roberts. The nonstick coating has the benefit of allowing for easy removal when cooking is completed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Banjavich (US 20120017776 A1) teaches an easy-flip revolving grid cooking apparatus.
McHugh (US 1403045 A) teaches a stuffing container. 
Lee (US 20050121455 A1) teaches a laundry protector. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792